SEVERANCE AGREEMENT AND RELEASE

        This SEVERANCE AGREEMENT AND RELEASE (“Agreement”) is entered into by
and between James E. Hoffman (“Employee”) and Alliant Energy Corporate Services,
Inc. (“Employer”). In consideration for the mutual promises set forth herein,
the parties agree as follows:

  1. Severance Date. Employee’s employment with Employer will terminate
effective February 4, 2005 (“Severance Date”). Employee shall receive Employee’s
current salary and benefits, including payment for unused vacation, through the
Severance Date. Except as expressly provided herein, all obligations of Employer
to Employee will terminate as of the Severance Date.


  2. Severance Benefits. In consideration for the release set forth in Paragraph
5 of this Agreement and the restrictions set forth in Paragraph 7 of this
Agreement, Employer will pay to Employee the sum of six hundred eighty thousand
dollars ($680,000.00), subject to appropriate federal and state withholdings, by
the next regular pay period following the expiration of the seven (7) day
revocation period specified in Paragraph 11. In further consideration for the
release set forth in Paragraph 5 of this Agreement and the restrictions set
forth in Paragraph 7 of this Agreement, the vesting restrictions for the 3868
shares of restricted stock issued to Employee on January 30, 2004 shall lapse as
of the Effective Date of this Agreement as set forth in Paragraph 12 below.


1

--------------------------------------------------------------------------------

  3. Outplacement Services or Tuition Reimbursement. In further consideration
for the release set forth in Paragraph 5 of this Agreement and the restrictions
set forth in Paragraph 7 of the Agreement, Employer will provide Employee with
up to twenty-five thousand dollars ($25,000.00) in either outplacement services
or tuition reimbursement. Outplacement services must be used within six (6)
months of the Severance Date and tuition reimbursement benefits must be used
within twenty-four (24) months of the Severance Date.


  4. Other Benefits. Employee will cease to be eligible to participate under any
stock option, bonus, equity, incentive compensation, medical, dental, life
insurance, retirement, pension, and other compensation or benefit plans of
Employer following the Severance Date except as set forth below. Thereafter,
Employee will have no rights under such plans, except as follows:


  a. If Employee is currently enrolled in a medical plan and/or dental plan of
Employer, such coverage shall continue through February 28, 2005. Thereafter,
Employee may elect to continue coverage under federal COBRA provisions for up to
eighteen (18) months. If Employee elects continued coverage, Employer will pay
for the COBRA coverage for up to eighteen (18) months.


  b. If Employee is currently enrolled in any life insurance, spouse life
insurance or child life insurance plans, such coverage shall continue through
February 28, 2005. Thereafter, Employee may elect to continue coverage in
accordance with the provisions of those plans at his own cost.


2

--------------------------------------------------------------------------------

  c. If Employee is currently enrolled in any accidental death & dismemberment
or long term disability insurance plans, such coverage will cease on the
Severance Date.


  d. Employee will retain any vested rights under all qualified retirement plans
of Employer in which Employee is a participant and all rights associated with
such benefits, as determined by the official terms of those plans including the
Alliant Energy Cash Balance Plan, the Alliant Energy Excess Plan and the Alliant
Energy 401(k) Plan. Employee’s balances in the Alliant Energy Cash Balance Plan
and the Alliant Energy Excess Plan as of January 1, 2005, were $154,923.93 and
$112,971.21, respectively, for a total of $267,895.14.


  e. Employee will retain his rights under the Alliant Energy Corporation Key
Employee Deferred Compensation Plan. Employee’s entire balance in this plan is
in the Company stockaccount and is currently approximately 16,974 shares. The
balance of this account will be paid to Employee in accordance with the terms of
the plan.


3

--------------------------------------------------------------------------------

  5. Employee’s Release. In exchange for the promises made by Employer contained
in this Agreement, Employee hereby releases and forever discharges Employer, its
parent, subsidiaries, affiliates, agents, employees, officers, directors,
shareholders, successors, and assigns from all claims, liabilities, demands and
causes of action whether known or unknown, fixed or contingent, arising out of
or in any way connected with Employee’s employment with Employer or the
termination thereof. This Agreement includes, but is not limited to, all matters
in law, in equity, in contract, or in tort, pursuant to statute, including any
claim arising under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, or any other applicable federal, state, or local law or
ordinance. This Agreement does not apply to any claim or rights that may arise
under the Age Discrimination in Employment Act after the date this Agreement is
executed. It is expressly agreed Employee will not institute, cause to be
instituted, prosecute, or take any award of money or other damages from any
action, lawsuit, complaint, or proceeding against Employer which relates to, or
arises out of, Employee’s employment with Employer or the termination thereof;
provided, however, that this provision shall not be deemed to prohibit either
party from taking such steps as are necessary to enforce the terms and
conditions of this Agreement.


4

--------------------------------------------------------------------------------

  6. Indemnification; Cooperation. In the event that Employee is, or may become,
personally liable as a result of any litigation or claim arising out of or
associated with or related to Employee’s employment with Employer, Employer
shall, to the fullest extent permitted or required by Sections 180.0850 to
180.0859, inclusive, of the Wisconsin Business Corporation Law, including any
amendments thereto, by the Employer’s Articles of Incorporation and by any
insurance policies purchased by Employer, indemnify Employee against any and all
liabilities, and advance any and all reasonable expenses, incurred by Employee
with regard to such proceeding. Employee agrees that he shall also fully
cooperate with Employer in any investigation Employer may conduct or which may
be conducted by a government agency or entity or in any litigation in which
Employee or Company may become involved. Suchcooperation shall include
Employee’s making himself reasonably available for interviews by Employer or its
counsel, depositions and/or court appearances upon Employer’s request. Employer
shall attempt to schedule such cooperation at mutually convenient times and
places. Employer shall reimburse Employee for reasonable expenses, such
astelephone, travel, lodging and meal expenses, incurred by Employee at
Employer’s request consistent with Employer’s generally applicable policies for
employee expenses.


  7. Restrictions. Notwithstanding anything in this Agreement to the contrary,
it is expressly agreed that all payments under this Agreement shall terminate,
and that Employer shall have no further obligation under this Agreement, upon
any violation of the provisions of this Paragraph 7. Payments pursuant to this
Agreement are intended to serve as consideration for these restrictions. If
Employee received payments pursuant to Paragraph 2 and violates Paragraph 7,
Employee shall repay to Employer the portion of the benefits previously
received.


5

--------------------------------------------------------------------------------

  a. Covenant Not To Compete. The restrictions of this paragraph apply from the
Severance Date until the second anniversary of the Severance Date and within the
states of Wisconsin and Iowa. The Employee shall not accept employment with, or
become a consultant to, any business in any capacity in which his job duties
would entail assisting that business to compete with the Employer’s businesses
in the above-described geographic area, unless approval is obtained in advance
from the Employer’s President. If the Employee advises Employer’s President in
writing of a position with a business that he would like to accept, Employer’s
President shall respond in writing within a reasonable period not to exceed ten
(10) business days from the date of receipt of the request. Employee shall not
become a partner or a shareholder in any business that is in competition with
Employer’s businesses in the above-described geographic area, although Employee
may hold up to a five percent interest in any company without violating the
provisions of this Paragraph 7.a. The restrictions of this Paragraph 7.a shall
terminate immediately upon 1) any liquidation or dissolution of Employer or 2)
any sale of stock, sale of substantially all of the assets, merger,
reorganization or other transactions that result in 50% or more of the ownership
or control of Employer being in the hands of persons or entities other than the
shareholders of the Employer.


6

--------------------------------------------------------------------------------

  b. Confidentiality. Employee agrees to hold in strictest of confidence, and
not use to compete with Employer or disclose to anyone except as expressly
authorized in writing by Employer, any proprietary or confidential information
of Employer or other information and data pertaining to the activities and
operations of Employer and not made available to the general public by Employer
or with Employer’s consent. Proprietary and confidential information includes,
but is not limited to, trade secrets, information relating to the business,
financial, legal and personnel matters of Employer, information relating to the
internal operations of Employer such as operations methods, equipment, and
quality control procedures, information relating to development projects,
information relating to actual or potential customers or suppliers, marketing
plans, price and cost data, and proprietary information of other companies or
individuals which has been disclosed to Employer under a requirement of secrecy.
Proprietary and confidential information may or may not be in documentary form
and includes computer software programs, drawings, plans, letters and databases.
This obligation shall remain in effect for so long as Employee has knowledge or
possession of information that remains confidential and secret. Employee shall
promptly return to Employer, and not deliver to anyone else, all documents and
materials containing proprietary and confidential information, including the
original and all copies and summaries of such documents and materials. In the
event Employee breaches the terms of this Paragraph 7.b, Employee shall be
responsible for whatever damages Employer incurs as a result of said breach,
including reasonable costs and attorney’s fees of an action to enforce the
Agreement. In addition to all of the remedies otherwise available to Employer,
Employer shall have the right to injunctive relief to restrain and enjoin any
actual or threatened breach of this Paragraph 7.b.


7

--------------------------------------------------------------------------------

  c. Non-Disparagement. Employee agrees that he will not criticize, denigrate or
disparage Employer in any public forum or in the media or to any third parties.
For purposes of this paragraph “disparage” shall mean any statements, actions or
insinuations, made either directly or through a third party, that would tend to
lessen the standing or stature of Employer in the eyes of an ordinary person.


  The Employee agrees that the restrictions set forth in this Paragraph 7,
including but not limited to, the time period and the geographical area of such
restrictions are fair and reasonable and are reasonably required for the
protection of the interests of the Company and its affiliated companies. In the
event that, notwithstanding the foregoing, any of the provisions of this
Paragraph 7 shall be held to be invalid or unenforceable, the remaining
provisions thereof shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable parts had not been included. In the event
that any provision of this Paragraph 7 relating to the time period and/or the
areas of restriction shall be declared by a court of competent jurisdiction to
exceed the maximum time period or areas such court deems reasonable and
enforceable, the time period and/or areas of restriction deemed reasonable and
enforceable by said court shall become and thereafter be the maximum time period
and/or areas.


8

--------------------------------------------------------------------------------

  8. Waiver of Reinstatement and Reemployment. Employee acknowledges, agrees and
covenants that Employee is not entitled to reemployment or reinstatement of
employment in any position, capacity, or context with Employer and/or its
parent, subsidiaries or affiliates, and that Employee will not initiate contact
with Employer, its parent, subsidiaries or affiliates for the purpose of
applying for or seeking reemployment or reinstatement of employment in any
position, capacity or context.


  9. Entire Agreement. This Agreement contains the entire agreement between the
parties, and there are no other understandings or terms, either express or
implied. This Agreement shall be amended only by a written agreement signed by
both parties.


  10. Voluntary Agreement; Advice of Counsel; 21-Day Period. Employee
acknowledges and states that (i) Employee has read this Agreement, understands
its legal and binding effect, and is acting voluntarily and freely in executing
this Agreement; (ii) Employee has had an opportunity to seek and was advised in
writing to seek, legal counsel prior to signing this Agreement; and (iii)
Employee was given at least 21 days to consider the terms of this Agreement
prior to signing it.


9

--------------------------------------------------------------------------------

  11. Revocation. Employee and Employer expressly agree that Employee has the
right to revoke this Agreement by providing written notice of Employee’s intent
to revoke this Agreement to Erroll B. Davis, Jr. at Alliant Energy P.O. Box
77007 Madison, WI 53707-1007 within seven calendar days after Employee signs the
Agreement. This Agreement shall not become effective or enforceable if revoked.
Any revocation, however, does not affect Employee’s separation from employment
effective as of the Severance Date set forth in Paragraph 1.


  12. Effective Date. The Effective Date of this Agreement shall be the eighth
day following Employee’s execution of this Agreement if Employee does not revoke
the Agreement pursuant to Paragraph 11 above.


  13. Choice of Law. This Agreement shall be construed under the laws of the
State of Wisconsin.


  14. Binding Effect. This Agreement shall inure to the benefit of and is
binding upon the parties hereto and their respective heirs, executors, estates,
personal representatives, legal representative, parents, subsidiaries,
affiliates, successors and assigns.


10

--------------------------------------------------------------------------------

  15. Employee Acknowledgement. Employee expressly acknowledges the following: I
HAVE CAREFULLY READ THIS AGREEMENT. I HAVE BEEN ADVISED IN WRITING BY EMPLOYER
TO TAKE THIS AGREEMENT TO AN ATTORNEY OF MY CHOOSING FOR REVIEW AND EXPLANATION.
I FULLY UNDERSTAND THE BINDING EFFECT OF THIS AGREEMENT AND THAT IT CONTAINS
VOLUNTARY RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, RELATING TO, OR ARISING OUT
OF, MY EMPLOYMENT WITH EMPLOYER OR THE TERMINATION OF THAT EMPLOYMENT. I AM
SIGNING THIS AGREEMENT VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING
EMPLOYER FROM ALL CLAIMS RELATING TO, OR ARISING OUT OF, MY EMPLOYMENT OR THE
TERMINATION OF THAT EMPLOYMENT.




Date:  February 4, 2005 By:  /s/ James E. Hoffman         [Employee]


Date:  _________________________ By:  /s/ Barbara J. Swan         [Name]
        [Title]







11